Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 03/16/2021.
Claims 1-5, 7-16, and 20-24 are pending.
Claims 1, 3-5, 7-16, and 20 have been amended.
Claims 6 and 17-19 have been canceled.
Claims 21-24 have been added.

Response to Arguments
Applicant’s arguments, with respect to the claim objections, have been fully considered and are persuasive. Therefore, the objections set forth in the previous office action have been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 6 under 35 U.S.C. 112(b), have been fully considered and are persuasive. Therefore, the rejections set forth in the previous office action have been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 20 under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection(s) under 35 U.S.C. 103 of claim(s) 1 and 20 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The most similar prior art of record do not disclose the examiner amendments and the combination of the prior art would not have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention.

More specifically, the prior art of record Chen et al, “DianNao: A Small-Footprint High-Throughput Accelerator for Ubiquitous Machine-Learning", 2014, hereinafter Chen, discloses utilizing hardware neural functional units able to store and call data from RAM and perform multiplication of neural synapses [section 5.1] and a rotating circular buffers for effective temporal storage [section 5.2.2]. However, the amended claims state “wherein each of the plurality of multicast networks communicates a first element from a first shift reader and a second element from a second shift reader to a single one of the plurality of operation unit circuits for each clock cycle, the single one of the plurality of operation unit circuits to perform a single logical atomic operation on the first element and the second element”. In Chen, the required use of a plurality of multicast networks routing elements to shift readers is not taught in the same way as claimed. For at least these reasons, Chen does not teach the amendments as claimed.

Further, the prior art of record Nieminen et al, US Pub 20100005221, hereinafter Nieminen, discloses utilizing butterfly networks with multiple barrel shifters for wherein each of the plurality of multicast networks communicates a first element from a first shift reader and a second element from a second shift reader to a single one of the plurality of operation unit circuits for each clock cycle, the single one of the plurality of operation unit circuits to perform a single logical atomic operation on the first element and the second element”. In Nieminen, the required use of the single one of the plurality of operation unit circuits to perform a single logical atomic operation on the first element and the second element is not taught in the same way as claimed. The examiner notes that, even when in combination with Chen, the combination still does not teach the amendments as claimed.

Further, the prior art of record Patzer et al, US Pub 20070005322, hereinafter Patzer, discloses utilizing Benes networks with switch modules and a breakpoint pointer hardware element [paragraphs 0055-0062 and Fig. 6]. However, the amended claims state “wherein each of the plurality of multicast networks communicates a first element from a first shift reader and a second element from a second shift reader to a single one of the plurality of operation unit circuits for each clock cycle, the single one of the plurality of operation unit circuits to perform a single logical atomic operation on the first element and the second element”. In Patzer, the required use of the single one of the plurality of operation unit circuits to perform a single logical atomic operation on the first element and the second element is not taught 

Further, the prior art of record Lozito et al, “FPGA Implementations of Feed Forward Neural Network by using Floating Point Hardware Accelerators”, 2014, hereinafter Lozito, discloses hardware NN accelerator with phase shifting [section 3.1] and switch functions [sections 4.2-4.3]. However, the amended claims state “wherein each of the plurality of multicast networks communicates a first element from a first shift reader and a second element from a second shift reader to a single one of the plurality of operation unit circuits for each clock cycle, the single one of the plurality of operation unit circuits to perform a single logical atomic operation on the first element and the second element”. In Lozito, the required use of a plurality of multicast networks routing elements to shift readers is not taught in the same way as claimed. The examiner notes that, even when in combination with Chen, the combination still does not teach the amendments as claimed.

Further still, the prior art of record Gray et al, US Pub 20160344629, hereinafter Gray, discloses a neural accelerator core for implementing multicast routing [paragraphs 0217-0218]. However, the amended claims state “wherein each of the plurality of multicast networks communicates a first element from a first shift reader and a second element from a second shift reader to a single one of the plurality of operation unit circuits for each clock cycle, the single one of the plurality of operation unit circuits to perform a single logical atomic operation on the first element and the second element”. In Gray, the required use of a plurality of multicast networks and a single one of the plurality of operation unit circuits to perform a single logical atomic operation on the first element and the second element is not taught in the same way as claimed. The examiner notes that, even when in combination with Chen, the combination still does not teach the amendments as claimed.

Finally, as described above, the prior art of record above do not, alone or in combination, teach a plurality of multicast networks and a single one of the plurality of operation unit circuits to perform a single logical atomic operation on the first element and the second element as set forth in the manner of the claims.

For at least these reasons, Independent Claims 1 and 20, and by virtue of dependency Claims 2-5, 7-16, and 21-24 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-5, 7-16, and 20-24 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123